DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-13, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tao et al (US Pub 2017/0077035).
Regarding claim 1, Tao (fig. 10) teaches a semiconductor package structure, comprising:
a circuit substrate (substrate 101 and glue layer 102, [0019]-[0021]) having a first surface and a second surface opposite to the first surface;

active surface, wherein the at least one chip is disposed on the circuit substrate with the rear surface;
an encapsulant (sealant 106, [0030]), to encapsulate the at least one chip;
a plurality of conductive connectors (first vertical wiring 107, [0033]) surrounding the at least one chip;
a redistribution layer (first horizontal wiring 107, [0033]) located on the encapsulant; and
a plurality of conductive terminals (solder balls 112, [0047]) located on the second surface, wherein the at least one chip is electrically connected to the plurality of conductive terminals via the redistribution layer, the plurality of conductive connectors and the circuit substrate.
Regarding claim 2, Tao teaches the semiconductor package structure according to claim 1, wherein the active surface of each of the at least one chip comprises a plurality of conductive bumps (chip solder pads 105’, [0027]), and the at least one chip is electrically connected to the redistribution layer via the plurality of conductive bumps.
Regarding claim 6, Tao teaches the semiconductor package structure according to claim 1, wherein the encapsulant (106, fig. 10) fills between the plurality of conductive connectors.
Regarding claim 7, Tao teaches the semiconductor package structure according to claim 1, wherein the plurality of conductive connectors (107, fig. 10) penetrate through the encapsulant.
Regarding claim 8, Tao teaches the semiconductor package structure according to claim 1, wherein top surfaces of the plurality of conductive connectors (107, fig. 10) are substantially coplanar with a top surface of the encapsulant.
Regarding claim 9, Tao teaches the semiconductor package structure according to claim 1, wherein the plurality of conductive connectors (first vertical wiring 107) extends from the redistribution layer (horizontal wiring 107) to the circuit substrate (fig. 10).
Regarding claim 10, Tao teaches the semiconductor package structure according to claim 1, wherein the plurality of conductive connectors (107) is buried in the circuit substrate (101 102).
Regarding claim 11, Tao teaches the semiconductor package structure according to claim 10, wherein a part of the circuit substrate is in direct contact with the redistribution layer (fig. 10).

Regarding claim 12 Tao (figs. 1-10) teaches a manufacturing method of a semiconductor package structure, comprising:
providing a circuit substrate (substrate 101 and glue layer 102, [0019]-[0021]) having a first surface and a second surface opposite to the first surface;
disposing at least one chip (chip 105, [0024]) on the first surface, wherein the at least one chip
having an active surface and a rear surface opposite to the active surface, and the at least one chip is disposed on the circuit substrate with the rear surface;
forming an encapsulant (sealant 106, [0030]), to encapsulate the at least one chip;
forming a plurality of conductive connectors (first vertical wiring 107, [0033]) surrounding the at least one chip;
forming a redistribution layer (first horizontal wiring 107, [0033])  on the encapsulant; and
forming a plurality of conductive terminals (solder balls 112, [0047]) on the second surface, wherein the at least one chip is electrically connected to the plurality of conductive terminals via the redistribution layer, the plurality of conductive connectors and the circuit substrate.
Regarding claim 13 Tao teaches the manufacturing method of the semiconductor package structure according to claim 12, wherein the plurality of conductive connectors (107, fig. 5) are formed after the encapsulant is formed.
Regarding claim 17 Tao teaches the manufacturing method of the semiconductor package structure according to claim 12, wherein the plurality of conductive connectors (107, [0033] and fig. 5) is preformed conductive connectors.
Regarding claim 18 Tao teaches the manufacturing method of the semiconductor package structure according to claim 17, wherein the preformed conductive connectors (107) are buried in the circuit substrate (101 102, fig. 10).
   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tao in view of Chang et al (US Pub 2020/0235065).
Regarding claim 3, Tao teaches the plurality of conductive bumps (chip solder pads 105’, [0027]), but does not teach a pitch between the plurality of first conductive bumps is less than a pitch between the plurality of second conductive bumps.
Chang (fig. 2A) teaches an active surface of each of the at least one chip (dice 110 120, [0022]) comprises a plurality of conductive bumps (connectors 115, [0022]), wherein the plurality of conductive bumps comprises a plurality of first conductive bumps (connectors 115v, [0024]) and a plurality of second conductive bumps (connectors 115d, [0024]), and a pitch between the plurality of first conductive bumps is less than a pitch between the plurality of second conductive bumps.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the pads 105’of Tao with plurality of connectors 115 of Chang in order to improve the design requirements as taught by Chang, [0024].
Regarding claim 4, Tao teaches the semiconductor package structure according to claim 3, wherein the at least one chip comprises a first chip (first chip group 105, [0024]) and a second chip (first passive device group 104, [0026]), and the plurality of first conductive bumps on the first chip and the second chip is electrically connected via the redistribution.
Regarding claim 5, Tao teaches the semiconductor package structure according to claim 3, wherein the plurality of second conductive bumps (105’ 104’) on the first chip and the second chip is electrically connected to the circuit substrate via the redistribution layer and the plurality of
 conductive connectors.

Claims 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tao in view of Alur et al (US Pat 10,707,168).
Regarding claim 15, Tao teaches the plurality of conductive connectors (107) and the encapsulant (106), but does not teach wherein the plurality of conductive connectors are formed before the encapsulant is formed.
Alur teaches wherein the plurality of conductive connectors (pillars 130, col. 3, lines 8-25 and fig. 1C) are formed before the encapsulant (encapsulation material 142, col. 3, lines 45-60 and fig. 1D) is formed.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the package structure of Tao with  pillars 130 are formed before the encapsulation material 142 of Alur in order to achieve “a useful package flatness” as taught by Alur, col. 2, lines 45-54.
Regarding claim 16, Tao teaches the redistribution layer (107) and plurality of conductive bumps (105’), but does not teach a plurality of third openings to expose the top surfaces of at least the part of a plurality of conductive bumps and the plurality of conductive connectors.
Alur teaches wherein steps of forming the redistribution layer comprises:
forming a plurality of third openings (plurality of openings photoresist layer 150) to expose the top surfaces of at least the part of a plurality of conductive bumps (bridge-die bond pads 146) on the active surface of each of the at least one chip (140) and a top surfaces of the plurality of conductive connectors (traces 148, package bond pads 144, col. 3, lines 62-67 and fig. 1E); and
forming the conductive materials (copper flash layer 154, col. 1, lines 11-18 and fig. 1F) in the plurality of third openings.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the redistribution layer 107 of Tao with traces 148 of Alur in order to control “package-substrate thickness and shrinkage variations” as taught by Alur, col. 2, lines 1-12.
Regarding claim 19, Tao teaches the circuit substrate (101 102, fig. 10), but does not teach wherein the circuit substrate comprises a recess, and the at least one chip is disposed in the recess.
Alur (fig. 1C) teaches wherein the circuit substrate (package substrate 110 and lamination layer 134, col. 2, lines 15-23) comprises a recess (recess 136), and the at least one chip (die 140, col. 3, lines 62-65) is disposed in the recess.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the circuit substrate 101 102 of Tao with substrate 110 134 having the recess 136 of Alur in order to achieve “high-yield embedded multi-die interconnect bridge 
(EMIB) semiconductive packaging apparatus” as taught by Alur, col. 2, lines 1-3.
Regarding claim 20, Tao teaches the circuit substrate (101 102, fig. 10), but does not teach wherein a height of the recess is greater than a height of each of the at least one chip.
Alur (fig. 1C) teaches wherein a height of the recess (136) is greater than a height of each of the at least one chip (140).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the circuit substrate 101 102 of Tao with substrate 110 134 having the recess 136 of Alur in order to achieve “high-yield embedded multi-die interconnect bridge 
(EMIB) semiconductive packaging apparatus” as taught by Alur, col. 2, lines 1-3.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests wherein steps of forming the redistribution layer comprise: forming a dielectric material on the encapsulant; forming a plurality of first openings to expose at least a part of a plurality of conductive bumps on the active surface of each of the at least one chip; forming a plurality of second openings to expose a part of the first surface of the circuit substrate; and forming conductive materials in the plurality of first openings, the conductive materials at least covering side walls and bottom surfaces of the plurality of second openings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892